Citation Nr: 1546052	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO denied reopening of the Veteran's previously denied claim for service connection for sleep apnea.

In a June 2015 decision, the Board reopened the claim for service connection for sleep apnea and remanded the claim for additional adjudication.


FINDING OF FACT

Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service or to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service, nor is it secondary to a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2014).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

A June 2012 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in September 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and private medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations September 2013 and August 2015 for his sleep apnea claim.  The examination reports reflect that the examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the claim for sleep apnea was remanded to the AOJ in June 2015 for additional evidentiary development including obtaining a new medical examination.  The Veteran underwent an additional examination dated in August 2015, and the AOJ readjudicated the claim in a September 2015 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

      A.  Factual Background

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected PTSD, to include the medications he takes to treat his PTSD.  Alternatively, the Veteran has contended that his sleep issues began during his military service in Vietnam.

The Veteran's service treatment records are silent with respect to complaints or treatment for sleep apnea symptoms.  

Post-service VA treatment records dated from October 1996 include ongoing complaints of sleeping problems with nightmares.  In a January 1997 VA progress note, the Veteran complained of snoring.  A September 1997 note indicated the Veteran's wife reported the Veteran had had sleep issues for the past twenty-five years, to include middle insomnia.  A September 1997 overnight polysomnogram was negative for sleep apnea, and multiple sleep latency tests were also normal.  

The Veteran was found to have obstructive sleep apnea on April 2006 polysomnogram.  

A May 2006 VA treatment record noted years of witnessed apneas, choking, and gasping.

In a March 2012 letter, the Veteran's wife indicated the Veteran had a really bad snoring problem for years and that it was getting worse.  She stated he had tried to sleep with a CPAP machine going, but he panicked in the middle of the night and he fought it like he thought it was suffocating him.  She described it like he was having a PTSD attack when he awakened at night trying to catch his breath.  Then, she stated he would get up and look out the windows in the middle of the night like he was looking for a robber or something.  He was always sleepy during the day and he took naps, but he was always tired.

The September 2013 VA examiner also noted a diagnosis of obstructive sleep apnea.  In rendering an opinion as to the etiology of the Veteran's sleep apnea, the September 2013 VA examiner found that the disability was less likely than not caused or aggravated by his service-connected PTSD.  The examiner noted that PTSD cannot cause obstructive sleep apnea, as sleep apnea involves obstruction of an airway passage.  The examiner also reported that hypnotic medications can precipitate obstructive sleep apnea.

An additional VA examination was completed in August 2015.  The medical examiner noted that the claims file was reviewed.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran reported he started having daytime sleepiness, fatigue, loud snoring, and sleep disturbances about 15 years ago.  He was diagnosed with obstructive sleep apnea in 2006, and was placed on a CPAP machine.  The Veteran was specifically asked if he had symptoms of daytime sleepiness, fatigue, loud snoring, sleep disturbances, or stopping of breathing during sleep in service.  He stated that he did not have any of the above symptoms during service.  There were no symptoms suggestive of obstructive sleep apnea during service or within 12 months after separation from service.

The examiner also opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner noted he was diagnosed with obstructive sleep apnea in 2006, and at that time he weighed 215.5 pounds, with a body mass index (BMI) of 32.8.  BMI greater than 30 is considered obese and a major risk factor for obstructive sleep apnea is obesity.  The examiner opined that the Veteran's obstructive sleep apnea was caused by obesity.  It was noted that he takes sertraline, terazosin, trazodone, bupropion and clonazepam for PTSD.  Literature search shows no established causal relationship between these medications and the development of obstructive sleep apnea.  After the Veteran was diagnosed with mild obstructive sleep apnea in 2006, he was placed on a CPAP machine.  He stated that the CPAP machine helped him sleep better.  His symptoms of daytime sleepiness and fatigue had improved since using the CPAP machine.  Thus, his symptoms of obstructive sleep apnea had improved, and not aggravated beyond its natural progression by any condition, to include PTSD and medications taken for PTSD.

 	B.  Analysis

The evidence reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea was incurred in or otherwise related to his military service or service-connected PTSD.

In that regard, the Board finds the August 2015 VA medical opinion to be of significant probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the fact that obesity was the Veteran's primary risk factor in developing sleep apnea, and that the Veteran was not diagnosed with sleep apnea until 2006 (or more than 30 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Board considered the Veteran's contentions that his sleep apnea was incurred in service and has continued since that time.  However, this is clearly inaccurate as the September 1997 overnight polysomnogram was negative for sleep apnea.  

The Board has also considered the Veteran's contentions that his service-connected PTSD has either caused or aggravated his sleep apnea.  However, the Board finds the August 2015 VA examiner's opinion to be of significant probative value that neither the direct nor secondary theory of entitlement is persuasive to support a claim for service connection.  As stated previously, the August 2015 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Furthermore, the examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his military service or service-connected PTSD.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of snoring, awaking at night, and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his sleep apnea because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of sleep apnea requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the August 2015 VA examiner, a medical professional, who considered the Veteran's lay reports as to his restless leg and sleep problems.  Additionally, the examiner based his opinion on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current obstructive sleep apnea was caused by or related to the Veteran's service or service-connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


